DISMISS; and Opinion Filed April 16, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01298-CV

                         TEXAS TRUE CHOICE, INC., Appellant
                                      V.
                       BAYLOR HEALTH CARE SYSTEM, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-11409

                            MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that it no longer desires to pursue the appeal.       Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David J. Schenck/
                                                  DAVID SCHENCK
                                                  JUSTICE

141298F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TEXAS TRUE CHOICE, INC., Appellant                     On Appeal from the 14th Judicial District
                                                       Court, Dallas County, Texas.
No. 05-14-01298-CV         V.                          Trial Court Cause No. DC-13-11409.
                                                       Opinion delivered by Justice Schenck.
BAYLOR HEALTH CARE SYSTEM,                             Justices Lang and Stoddart, participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee BAYLOR HEALTH CARE SYSTEM recover its costs of
this appeal from appellant TEXAS TRUE CHOICE, INC.


Judgment entered this 16th day of April, 2015.




                                                 –2–